Exhibit 99.1 NEWS COLUMBIA LABORATORIES REPORTS FIRST QUARTER 2 Management will host Conference Call at 11:00 AM ET Today LIVINGSTON, NJ— May 8, 2008—Columbia Laboratories, Inc. (Nasdaq: CBRX) today reported financial results for the three-month period ended March 31, 2008.Highlights for, and subsequent to, the quarter include: Net revenues of $9.1 million, a 36% increase from $6.7 million in the first quarter of 2007; Completed enrollment in the Phase II clinical study of vaginal lidocaine to prevent and treat dysmenorrhea (a condition typified by painful menstruation); Presented data demonstrating PROCHIEVE® 8% (progesterone gel) reduced the rate of cervical shortening in women at risk for preterm birth at the Society for Maternal-Fetal Medicine’s2008 Annual Meeting; Initiated the PREGNANT (PROCHIEVEExtending GestatioNANew Therapy) Study of PROCHIEVE 8% to reduce the risk of preterm birth in women with a short cervix at mid-pregnancy; and, Filed patent applications in the U.S. and around the world for use of progesterone to prevent or treat preterm birth in women with a short cervix. “I am very pleased with our financial performance for the period,”stated Robert S. Mills, Columbia’s president and chief executive officer. “First quarter 2008 financial results reflect another strong quarter, our fifth consecutive quarter of revenue growth, and the highest-ever quarterly sales figure for the Company. “We also advanced our R&D programs for vaginal lidocaine and the PREGNANT Study. In the latter study, nine of 19 participating study sites have Institutional Review Board (IRB) approvals and patient screening is underway at most of those sites. We maintain our previously stated timeline for this study and expect to report results in the first half of 2009.Our patent applications, if allowed, would strengthen our intellectual property position, providing patent protection until the year 2028 for PROCHIEVE 8% in women with a short cervix at mid-pregnancy.” First Quarter Financial Results Net revenues for the first quarter of 2008 were $9.1 million, compared to $6.7 million for the first quarter of 2007, an increase of 36%. Net revenues from progesterone products increased 25% in the first quarter of 2008. Revenues were $5.9 million in the first quarter compared with $4.7 million in the first quarter of 2007. The increase primarily reflects increases in PROCHIEVE 8% and international CRINONE® 8% sales.Net revenues from “other products” were $3.1 million in the first quarter of 2008 as compared with $2.0 million in the first quarter of 2007.This 50% increase reflects higher sales of Replens®, RepHresh® and STRIANT® (testosterone buccal system). Gross profit grew 32% from $4.6 million to $6.1 million. Gross profit margin decreased from 69% to 67% reflecting the impact from the increased sales in “other products” and international CRINONE® 8% which have a lower gross profit margin than CRINONE 8% in the U.S. Total operating expenses were $8.5 million in the first quarter of 2008, a 32% increase compared to $6.5 million in the prior year period. Selling and distribution expenses were $3.3 million in the first quarter of 2008, a 72% increase from $1.9 million in the first quarter of 2007, primarily reflecting costs associated with the expansion of the sales force from 23 to 35 persons in the second half of 2007, market research to aid the Company in marketing CRINONE 8% in the U.S., and sponsorships of medical conventions. General and administrative costs increased 7% to $2.1 million in the first quarter of 2008 from $2.0 million a year ago. Research and development costs increased 37% to $1.8 million in the first quarter of 2008 from $1.4 million in the first quarter of 2007.The increase was primarily related to costs of the PREGNANT Study and the continued development of lidocaine for women with dysmenorrhea.The increase was offset by costs of the Phase III trial of PROCHIEVE® 8% to prevent recurrent preterm birth, which was completed in early 2007. In the first quarter of 2008 and 2007, the Company amortized $1.3 and $1.2 million,respectively, of the acquisition cost for the U.S. license rights to CRINONE 8% acquired from Merck Serono in December 2006. Other income and expense for the first quarter of 2008 was a net expense of $1.9 million versus $1.7 million (restated)in the first quarter of 2007. As a result, the Company reported a net loss of $4.2 million, or $0.08 per basic and diluted share, for the first quarter of 2008 as compared to a net loss of $3.5 million (restated), or $0.07 per basic and diluted share (restated), for the first quarter of 2007. As of March 31, 2008, Columbia had cash and cash equivalents of $13.1 million. This compares to cash and cash equivalents of $17.2 million at December 31, 2007, and reflects the February 29, 2008 final payment of $3.6 million to PharmaBio Development, Inc. under a 2002 financing agreement. Quarterly Conference Call As previously announced, Columbia Laboratories will hold a conference call to discuss financial results of the first quarter ended March 31, 2008, as follows: Date: Thursday, May 8, 2008 Time: 11:00 AM ET Dial-in numbers: (877) 440-5785 (U.S./Canada) or (719) 325-4902 Live webcast: www.cbrxir.com, under "Events" The teleconference replay will be available two hours after completion through Thursday, May 15, 2008 at (888) 203-1112 (U.S. only) or (719) 457-0820. The replay passcode is 7317428.The archived webcast will be available for one year on the Company’s investor website, www.cbrxir.com, under "Events." About Columbia Laboratories Columbia Laboratories, Inc. is a specialty pharmaceutical company focused on developing and commercializing products for the women’s healthcare and endocrinology markets that use its novel bioadhesive drug delivery technology.Columbia markets CRINONE® 8% (progesterone gel) and PROCHIEVE® 8% (progesterone gel) in the United States for progesterone supplementation as part of an Assisted Reproductive Technology treatment for infertile women with progesterone deficiency.The Company also markets STRIANT® (testosterone buccal system) for the treatment of hypogonadism in men.The Company’s partners market CRINONE® 8%, STRIANT®, and three other products to additional U.S. and foreign markets.The Company’s research and development programs include the PREGNANT (PROCHIEVE® Extending GestatioN
